I concur in the holding that the judgment of the court below should be reversed on account of the error committed by instructing a verdict for defendant. But I cannot concur fully in what is said in regard to the legal sufficiency of declarations and pleas of contributory negligence in actions for damages for injuries caused by negligence. We have held that a declaration is sufficient if it alleges the particular act or omission causing the injury, coupled with the averment that it was negligently done or omitted. And in McLeod Construction Company vs. Cooper, 134 So. 224 it was held that this liberal rule might be applied to pleas of contributory negligence. Under this rule, the second and third pleas were in my opinion almost good pleas. I concur that the court would have been in error in granting motion to strike these pleas, though they were probably subject to demurrer. But the fourth plea of contributory negligence was so vague and general as to aver merely a legal conclusion and I am inclined to the view that there was no error in striking same.